UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ORVILLE EDWIN KENLOCK,

                                   Plaintiff,
                                                                    1:19-CV-8010 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 ORANGE COUINTY JAIL (NEW YORK), et al.,

                                   Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated September 13, 2019, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $400.00

in fees required to file a civil action in this Court. That order specified that failure to comply

would result in dismissal of this action. Plaintiff has not filed an IFP application or paid the fees.

Accordingly, the action is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 15, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
